Citation Nr: 0812142	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for internal 
derangement, left knee.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's February 2008 Board hearing, the veteran 
testified that his service-connected left knee, with internal 
derangement, had worsened since his last VA examination in 
December 2006.  He noted increased pain, crepitus, and 
instability.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

Further, the Board notes that, during the veteran's Board 
hearing, he testified that he had recently received an 
evaluation/consultation from a specified VA examiner at the 
Mike O'Callahan Veteran's Hospital (VAH) in Las Vegas, 
Nevada.  According to the veteran, the examiner stated that 
the veteran's knee was "shot," and recommended a total knee 
replacement.  See Transcript at 7.  To date, this record has 
not been obtained and associated with the veteran's claims 
file.  It is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
On remand, the RO should obtain this specific report, if 
possible, as well any VA records not already obtained with 
the record on appeal.  Of heightened interest are any reports 
from the VA examiner noted in the February 2008 Board 
hearing, as well as any available records from the Las Vegas 
VAH from October 2007 to the present.  If these records do 
not exist or are otherwise unavailable, that should be noted 
and associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claim for an increased 
rating for his service-connected left 
knee, with internal derangement, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on his employment and daily 
life.  Examples of the types of medical 
and lay evidence that the veteran may 
submit should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.71a, specifically Diagnostic 
Codes 5257, 5260, and 5261.
 
2.  The RO/AMC should take appropriate 
steps to obtain any reports from the VA 
examiner identified during the veteran's 
February 2008 Board hearing (see page 7), 
as well as any additional medical records 
from the Mike O'Callahan (Las Vegas) VAH, 
Nevada from October 2007 to present.  If 
any of these records do not exist or are 
otherwise unavailable, that should be 
noted and associated with the veteran's 
claims file.

3.  Following the receipt of these 
records, to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination to 
assess the current severity of his 
service-connected left knee, with internal 
derangement.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include all 
appropriate tests deemed necessary by the 
examiner.  The examiner should state 
whether the cartilage of the left knee is 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint.  Further, if lateral instability or 
subluxation is present, it should be 
described as either mild, moderate, or 
severe.  The examiner should be asked to 
state the ranges of motion of the left 
knee in degrees.  Moreover, the examiner 
should be asked to determine whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected knee disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion as to whether 
pain in either knee could significantly 
limit functional ability during flare-ups 
or during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



